                Case 19-70322-lrc                 Doc 1     Filed 12/20/19 Entered 12/20/19 14:25:03                             Desc Main12/20/19 2:24PM
                                                            Document      Page 1 of 54
Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF GEORGIA

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Brown & Pipkins, LLC d/b/a Acsential

2.   All other names debtor       DBA     Acsential Construction
     used in the last 8 years
                                  DBA     Acsential Inc.
     Include any assumed          FKA     BCPR, LLC
     names, trade names and       FKA     BGPR, LLC
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  2950 Stone Hogan Connector SW
                                  Bldg. 5                                                         PO BOX 312245
                                  Atlanta, GA 30331                                               Atlanta, GA 31131
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Fulton                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                 Case 19-70322-lrc                 Doc 1         Filed 12/20/19 Entered 12/20/19 14:25:03                              Desc Main12/20/19 2:24PM
Debtor
                                                                 Document      Page 2 of Case
                                                                                          54 number (if known)
          Brown & Pipkins, LLC d/b/a Acsential
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a                          Northern District of
     separate list.                               District   Georgia                       When      12/19/17            Case number      17-71772
                                                  District                                 When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                Relationship
                                                  District                                 When                         Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                Case 19-70322-lrc               Doc 1        Filed 12/20/19 Entered 12/20/19 14:25:03                                 Desc Main12/20/19 2:24PM
Debtor
                                                             Document      Page 3 of Case
                                                                                      54 number (if known)
         Brown & Pipkins, LLC d/b/a Acsential
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                 Case 19-70322-lrc             Doc 1        Filed 12/20/19 Entered 12/20/19 14:25:03                                Desc Main12/20/19 2:24PM
Debtor
                                                            Document      Page 4 of Case
                                                                                     54 number (if known)
          Brown & Pipkins, LLC d/b/a Acsential
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      December 20, 2019
                                                  MM / DD / YYYY


                             X   /s/ Deidre F. Brown                                                     Deidre F. Brown
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   CEO; Co-Manager




18. Signature of attorney    X   /s/ William A. Rountree                                                  Date December 20, 2019
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 William A. Rountree
                                 Printed name

                                 Rountree, Leitman & Klein, LLC
                                 Firm name

                                 Century Plaza I
                                 2987 Clairmont Road, Ste 175
                                 Atlanta, GA 30329
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     404-584-1244                  Email address      swenger@rlklawfirm.com

                                 616503 GA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
              Case 19-70322-lrc                      Doc 1           Filed 12/20/19 Entered 12/20/19 14:25:03                   Desc Main12/20/19 2:24PM
                                                                     Document      Page 5 of 54




 Fill in this information to identify the case:

 Debtor name         Brown & Pipkins, LLC d/b/a Acsential

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          December 20, 2019                       X /s/ Deidre F. Brown
                                                                       Signature of individual signing on behalf of debtor

                                                                       Deidre F. Brown
                                                                       Printed name

                                                                       CEO; Co-Manager
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
               Case 19-70322-lrc                                Doc 1              Filed 12/20/19 Entered 12/20/19 14:25:03                                                        Desc Main12/20/19 2:24PM
                                                                                   Document      Page 6 of 54
 Fill in this information to identify the case:

 Debtor name            Brown & Pipkins, LLC d/b/a Acsential

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF GEORGIA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $            11,921.25

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $            11,921.25


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        2,133,904.16


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $              1,524.12

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        1,569,314.30


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           3,704,742.58




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
              Case 19-70322-lrc                      Doc 1            Filed 12/20/19 Entered 12/20/19 14:25:03                  Desc Main12/20/19 2:24PM
                                                                      Document      Page 7 of 54
 Fill in this information to identify the case:

 Debtor name         Brown & Pipkins, LLC d/b/a Acsential

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
    All cash or cash equivalents owned or controlled by the debtor                                                               Current value of
                                                                                                                                 debtor's interest

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                      0.00   -                                0.00 = ....                          $0.00
                                              face amount                            doubtful or uncollectible accounts




           11b. Over 90 days old:                                    96,296.52   -                        96,296.52 =....                              $0.00
                                              face amount                            doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                                     $0.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                         page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
              Case 19-70322-lrc                      Doc 1           Filed 12/20/19 Entered 12/20/19 14:25:03                   Desc Main12/20/19 2:24PM
                                                                     Document      Page 8 of 54
 Debtor         Brown & Pipkins, LLC d/b/a Acsential                                             Case number (If known)
                Name




 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of      Valuation method used     Current value of
                                                      physical inventory         debtor's interest      for current value         debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Janitorial Supplies                                                            Unknown                                             $2,500.00



 23.       Total of Part 5.                                                                                                               $2,500.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used     Current value of
           Include year, make, model, and identification numbers                 debtor's interest      for current value         debtor's interest
           (i.e., VIN, HIN, or N-number)                                         (Where available)



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
              Case 19-70322-lrc                      Doc 1           Filed 12/20/19 Entered 12/20/19 14:25:03         Desc Main12/20/19 2:24PM
                                                                     Document      Page 9 of 54
 Debtor         Brown & Pipkins, LLC d/b/a Acsential                                         Case number (If known)
                Name

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

            47.1.    1997 Ford Explorer                                                Unknown                                            $0.00


            47.2.    2012 Dodge Caravan                                                Unknown                                        $500.00


            47.3.    2012 Dodge Journey                                                Unknown                                        $500.00



 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            Machines, fixtures, and equipment                                          Unknown                                      $3,921.25



 51.        Total of Part 8.                                                                                                    $4,921.25
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                        Current value of
                                                                                                                        debtor's interest


 71.        Notes receivable
            Description (include name of obligor)


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
              Case 19-70322-lrc                      Doc 1           Filed 12/20/19 Entered 12/20/19 14:25:03                    Desc Main12/20/19 2:24PM
                                                                     Document      Page 10 of 54
 Debtor         Brown & Pipkins, LLC d/b/a Acsential                                            Case number (If known)
                Name

           Outstanding Balance of loan to New                                    9,000.00 -                             4,500.00 =
           Beginnings Fort Polk                                         Total face amount     doubtful or uncollectible amount                 $4,500.00



 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                                $4,500.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
               Case 19-70322-lrc                         Doc 1           Filed 12/20/19 Entered 12/20/19 14:25:03                                        Desc Main12/20/19 2:24PM
                                                                         Document      Page 11 of 54
 Debtor          Brown & Pipkins, LLC d/b/a Acsential                                                                Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                 $2,500.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                        $4,921.25

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                    $4,500.00

 91. Total. Add lines 80 through 90 for each column                                                              $11,921.25          + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                  $11,921.25




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
              Case 19-70322-lrc                      Doc 1           Filed 12/20/19 Entered 12/20/19 14:25:03                                 Desc Main12/20/19 2:24PM
                                                                     Document      Page 12 of 54
 Fill in this information to identify the case:

 Debtor name         Brown & Pipkins, LLC d/b/a Acsential

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)
                                                                                                                                               Check if this is an
                                                                                                                                               amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                      12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                     Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim              Value of collateral
                                                                                                                                                 that supports this
                                                                                                                    Do not deduct the value      claim
                                                                                                                    of collateral.
       Fairfax Cnty Dept of Tax
 2.1                                                  Describe debtor's property that is subject to a lien                 $111,366.02                        $0.00
       Admin
       Creditor's Name
       Governent Center
       12000 Government Center
       Parkwa
       Fairfax, VA 22035
       Creditor's mailing address                     Describe the lien
                                                      Tax lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Internal Revenue Service
 2.2                                                                                                                     $1,889,350.64                        $0.00
       (CIO)                                          Describe debtor's property that is subject to a lien
       Creditor's Name

       PO Box 7346
       Philadelphia, PA 19101
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                   page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
               Case 19-70322-lrc                     Doc 1           Filed 12/20/19 Entered 12/20/19 14:25:03                             Desc Main12/20/19 2:24PM
                                                                     Document      Page 13 of 54
 Debtor       Brown & Pipkins, LLC d/b/a Acsential                                                     Case number (if know)
              Name

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



        Small Business
 2.3                                                                                                                           $133,187.50            Unknown
        Administration                                Describe debtor's property that is subject to a lien
        Creditor's Name                               Accounts, Inventory, Equipment, etc.
        PO Box 3918
        Portland, OR 97208
        Creditor's mailing address                    Describe the lien
                                                      Revolving Line of Credit secured by UCC
                                                      Financing Statement
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        5005
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



                                                                                                                               $2,133,904.1
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         6

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-70322-lrc                      Doc 1           Filed 12/20/19 Entered 12/20/19 14:25:03                                Desc Main12/20/19 2:24PM
                                                                     Document      Page 14 of 54
 Fill in this information to identify the case:

 Debtor name         Brown & Pipkins, LLC d/b/a Acsential

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
           Commonwealth of VA Dept                                   Check all that apply.
           of Taxation                                                  Contingent
           PO Box 5610                                                  Unliquidated
           Richmond, VA 23220                                           Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Withholding Tax - Notice only

           Last 4 digits of account number 166F                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
           County of Fairfax, VA Dept of                             Check all that apply.
           Tax Administration                                           Contingent
           PO Box 10203                                                 Unliquidated
           Fairfax, VA 22035                                            Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Business/Occupational License - notice only

           Last 4 digits of account number 7478                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   54521                               Best Case Bankruptcy
              Case 19-70322-lrc                      Doc 1           Filed 12/20/19 Entered 12/20/19 14:25:03                          Desc Main12/20/19 2:24PM
                                                                     Document      Page 15 of 54
 Debtor       Brown & Pipkins, LLC d/b/a Acsential                                                            Case number (if known)
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $0.00    $0.00
          EDD - Treasury Offset Program                              Check all that apply.
          PO Box 997416                                                 Contingent
          Sacramento, CA 95899                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding tax - notice only

          Last 4 digits of account number 9166                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $0.00    $0.00
          Florida Deparment of Revenue -                             Check all that apply.
          Tax Lien Dept.                                                Contingent
          1415 W US HWY 90 STE 115                                      Unliquidated
          Lake City, FL 32055                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Notice Only

          Last 4 digits of account number 9166                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $0.00    $0.00
          Florida Department of Revenue                              Check all that apply.
          505 W. Tennessee St.                                          Contingent
          Tallahassee, FL 32399                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Reemployment tax - Notice only

          Last 4 digits of account number 5756                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $0.00    $0.00
          Georgia Department of Labor                                Check all that apply.
          148 Andew Young Int'l Blvd. NE                                Contingent
          Atlanta, GA 30303                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Notice Only

          Last 4 digits of account number 4101                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 2 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              Case 19-70322-lrc                      Doc 1           Filed 12/20/19 Entered 12/20/19 14:25:03                            Desc Main12/20/19 2:24PM
                                                                     Document      Page 16 of 54
 Debtor       Brown & Pipkins, LLC d/b/a Acsential                                                            Case number (if known)
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $0.00     $0.00
          Georgia Department of Revenue                              Check all that apply.
          1800 Centrury Center Blvd                                     Contingent
          Suite 9100                                                    Unliquidated
          Atlanta, GA 30345                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Notice Only

          Last 4 digits of account number 9166                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $0.00     $0.00
          Jacob Collection Group, LLC                                Check all that apply.
          MI Dept. Rev. 2623 West                                       Contingent
          Oxford Loop                                                   Unliquidated
          Oxford, MS 38655                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Notice Only

          Last 4 digits of account number 1584                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $0.00     $0.00
          South Carolina Department of                               Check all that apply.
          Employment and Workforce                                      Contingent
          1550 Gadsden St. PO Box 995                                   Unliquidated
          Columbia, SC 29202                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Notice Only

          Last 4 digits of account number 9732                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $1,300.00    $1,300.00
          State of Alabama Department of                             Check all that apply.
          Revenue                                                       Contingent
          50 North Ripley St.                                           Unliquidated
          Montgomery, AL 36132                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     withholding tax

          Last 4 digits of account number 6608                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 3 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              Case 19-70322-lrc                      Doc 1           Filed 12/20/19 Entered 12/20/19 14:25:03                          Desc Main12/20/19 2:24PM
                                                                     Document      Page 17 of 54
 Debtor       Brown & Pipkins, LLC d/b/a Acsential                                                            Case number (if known)
              Name

 2.11     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $50.00    $50.00
          State of Alabama Department of                             Check all that apply.
          Revenue                                                       Contingent
          50 North Ripley St.                                           Unliquidated
          Montgomery, AL 36132                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Corporate Tax

          Last 4 digits of account number 3693                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.12     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $174.12    $174.12
          State of Alabama Department of                             Check all that apply.
          Revenue                                                       Contingent
          50 North Ripley St.                                           Unliquidated
          Montgomery, AL 36132                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Business Privilege Tax

          Last 4 digits of account number 6935                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.13     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          State of California Employment                             Check all that apply.
          Debelopment Dept.                                             Contingent
          PO Box 826880                                                 Unliquidated
          Sacramento, CA 94280                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Employment tax - Notice only

          Last 4 digits of account number 8266                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.14     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $0.00    $0.00
          State of California Franchise                              Check all that apply.
          Tax Board                                                     Contingent
          PO Box 942857                                                 Unliquidated
          Sacramento, CA 94257-0511                                     Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Corporate Tax - notice only

          Last 4 digits of account number 0218                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 4 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
              Case 19-70322-lrc                      Doc 1           Filed 12/20/19 Entered 12/20/19 14:25:03                          Desc Main12/20/19 2:24PM
                                                                     Document      Page 18 of 54
 Debtor       Brown & Pipkins, LLC d/b/a Acsential                                                            Case number (if known)
              Name

 2.15     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $0.00    $0.00
          State of Maryland - Dept of                                Check all that apply.
          Revenue                                                       Contingent
          110 Carroll St.                                               Unliquidated
          Annapolis, MD 21411                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Notice Only

          Last 4 digits of account number 9166                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.16     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $0.00    $0.00
          State of Mississippi Dept of                               Check all that apply.
          Revenue                                                       Contingent
          PO Box 960                                                    Unliquidated
          Jackson, MS 39205                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     withholding - Notice Only

          Last 4 digits of account number 9166                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.17     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $0.00    $0.00
          State of Mississippi Dept of                               Check all that apply.
          Revenue                                                       Contingent
          PO Box 960                                                    Unliquidated
          Jackson, MS 39205                                             Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Franchise tax - notice only

          Last 4 digits of account number 2758                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.18     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $0.00    $0.00
          State of South Carolina Dept                               Check all that apply.
          of Reveue                                                     Contingent
          PO Box 2535                                                   Unliquidated
          Columbia, SC 29202                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Withholding tax - Notice Only

          Last 4 digits of account number 3467                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 5 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
               Case 19-70322-lrc                     Doc 1           Filed 12/20/19 Entered 12/20/19 14:25:03                                            Desc Main12/20/19 2:24PM
                                                                     Document      Page 19 of 54
 Debtor        Brown & Pipkins, LLC d/b/a Acsential                                                           Case number (if known)
               Name

 2.19       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                        $0.00    $0.00
            State of Tennesse Department                             Check all that apply.
            of Revenue, Andrew Jackson                                  Contingent
            State off., 500 Deaderick St.                               Unliquidated
            Nashville, TN 37242                                         Disputed

            Date or dates debt was incurred                          Basis for the claim:
                                                                     Franchise/Excise Tax - Notice only

            Last 4 digits of account number 4307                     Is the claim subject to offset?

            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.20       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                        $0.00    $0.00
            TN Dept. of Labor & Workforce                            Check all that apply.
            220 French Landing Dr.                                      Contingent
            Nashville, TN 37243                                         Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
                                                                     Notice Only

            Last 4 digits of account number 0615                     Is the claim subject to offset?

            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.21       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                        $0.00    $0.00
            US Department of Labor                                   Check all that apply.
            Harris tower                                                Contingent
            233 Peachtree St. NE Ste 650                                Unliquidated
            Atlanta, GA 30303                                           Disputed

            Date or dates debt was incurred                          Basis for the claim:
                                                                     Notice Only
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                       $0.00
           Accounts Receivable                                                         Contingent
           1806 33rd St. Ste 180                                                       Unliquidated
           Orlando, FL 32839                                                           Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.               $45,892.66
           American Express                                                            Contingent
           P.O. Box 650448                                                             Unliquidated
           Dallas, TX 75265-0448                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Business Credit Card Account
           Last 4 digits of account number      1000
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 6 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
              Case 19-70322-lrc                      Doc 1           Filed 12/20/19 Entered 12/20/19 14:25:03                                      Desc Main12/20/19 2:24PM
                                                                     Document      Page 20 of 54
 Debtor       Brown & Pipkins, LLC d/b/a Acsential                                                    Case number (if known)
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                       $0.00
          American Express                                                      Contingent
          c/o TrueAccord, Corp                                                  Unliquidated
          303 2nd St. Ste 750 S                                                 Disputed
          San Francisco, CA 94107
                                                                             Basis for the claim:    Amex 54008
          Date(s) debt was incurred
          Last 4 digits of account number       6650                         Is the claim subject to offset?     No       Yes


 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $558,689.42
          Bldg Serv 32BJ Health Fund et                                         Contingent
          25 West 18th Street                                                   Unliquidated
          New York, NY 10011-1991                                               Disputed
          Date(s) debt was incurred
                                                                                             Order entered 10/04/17, Fulton County, GA Superior
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Ct, domesticating NY judgment filed 5/22/17 held by Bldg Serv 32BJ
                                                                             Health Fund, Bldg Serv 32 BJ Legal Srvc Fund & Bldg Srvc 32BJ
                                                                             Thomas Shortman Training, Scholarship and Safety Fund
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $159,143.00
          Bldg Serv 32BJHealthFund et al                                        Contingent
          25 West 18th Street                                                   Unliquidated
          New York, NY 10011-1991                                               Disputed
          Date(s) debt was incurred
                                                                                            Claims of Building Service 32BJ Health Fund, Service
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Employees International Untion National Industry Pension Fund,
                                                                             Thomas Shortman Training Fund and LOcal 32BJ Building Serevice
                                                                             Legal Fund
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 Unknown
          California Department of                                              Contingent
          Indutrial Relations Labor Comm                                        Unliquidated
          2031 Howe Ave St. 100                                                 Disputed
          Sacramento, CA 95825
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $10,050.00
          City of Atlanta-Burglar System                                        Contingent
          PO Box 936104                                                         Unliquidated
          Atlanta, GA 31193                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $12,026.20
          CityGreen Services                                                    Contingent
          PO Box 4250                                                           Unliquidated
          Chattanooga, TN 37405                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 7 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
              Case 19-70322-lrc                      Doc 1           Filed 12/20/19 Entered 12/20/19 14:25:03                                      Desc Main12/20/19 2:24PM
                                                                     Document      Page 21 of 54
 Debtor       Brown & Pipkins, LLC d/b/a Acsential                                                    Case number (if known)
              Name

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $8,286.50
          Constangy, Brooks & Smith LLP                                         Contingent
          230 Peachtree Street NW                                               Unliquidated
          Suite 2400                                                            Disputed
          Atlanta, GA 30303-1557
                                                                             Basis for the claim:    Services rendered
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $383.00
          Cornerstone Lawn & Garden                                             Contingent
          PO Box 2051                                                           Unliquidated
          Monterey, CA 93940                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                       $0.00
          Dawn Ervin                                                            Contingent
          1016 Forest Creek Dr.                                                 Unliquidated
          Canton, GA 30115                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8871
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                       $0.00
          Deming, Parker, Hoffman,                                              Contingent
          Campbell & Daly, LLC                                                  Unliquidated
          4851 Jimmy Carter                                                     Disputed
          Norcross, GA 30093
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                       $0.00
          Deysi Hernandez                                                       Contingent
          4135 32nd Ave                                                         Unliquidated
          Vero Beach, FL 32967                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8581
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $6,308.00
          Employment Record Services                                            Contingent
          PO Box 171141                                                         Unliquidated
          Boise, ID 83717                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $152,506.94
          FordHarrison LLP                                                      Contingent
          Attn: Kevin M. Williams                                               Unliquidated
          1300 19th Street NW; Suite 300                                        Disputed
          Washington, DC 20036
                                                                             Basis for the claim:    Attorney fees
          Date(s) debt was incurred
          Last 4 digits of account number       d003                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 8 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
              Case 19-70322-lrc                      Doc 1           Filed 12/20/19 Entered 12/20/19 14:25:03                                      Desc Main12/20/19 2:24PM
                                                                     Document      Page 22 of 54
 Debtor       Brown & Pipkins, LLC d/b/a Acsential                                                    Case number (if known)
              Name

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 Unknown
          Frederick L. Wright, Esq.                                             Contingent
          Vaughn, Wright & Boyer LLP                                            Unliquidated
          1205 Johnson Ferry Rd, #136-44                                        Disputed
          Marietta, GA 30068
                                                                             Basis for the claim:    Attorney fees
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $925.00
          Garvin Lee Oliver, Arbitrator                                         Contingent
          9084 Belvoir Woods Parkway                                            Unliquidated
          Fort Belvoir, VA 22060                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Arbitration fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                       $0.00
          Harbin Outdoord, LLC                                                  Contingent
          603 South Ridge Rd                                                    Unliquidated
          Jasper, AL 35504                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                       $0.00
          Harbin's Outdoors, LLC                                                Contingent
          Red Mountain Law Group                                                Unliquidated
          Ste 600, 2100 First Ave N                                             Disputed
          Birmingham, AL 35203
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $2,927.40
          Hirschler Fleischer, Attorneys                                        Contingent
          PO Box 500                                                            Unliquidated
          Richmond, VA 23218-5000                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services rendered
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                       $0.00
          Justin Sebastian                                                      Contingent
          880 Cherokee SE                                                       Unliquidated
          Atlanta, GA 30310                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Car Accident AmTrust Claim
          Last 4 digits of account number       9201
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $2,237.66
          Kitzia Ramierz- Mancilla                                              Contingent
          2194 McGregor Dr.                                                     Unliquidated
          Rancho Cordova, CA 95670                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6112
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 9 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
              Case 19-70322-lrc                      Doc 1           Filed 12/20/19 Entered 12/20/19 14:25:03                                      Desc Main12/20/19 2:24PM
                                                                     Document      Page 23 of 54
 Debtor       Brown & Pipkins, LLC d/b/a Acsential                                                    Case number (if known)
              Name

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $6,758.15
          Laura Smith                                                           Contingent
          254 Northwoods Ave                                                    Unliquidated
          Manteca, CA 95336                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    State of California
          Last 4 digits of account number       6205
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $1,776.75
          LF Staffing Services, Inc.                                            Contingent
          11426 North Jog Rd                                                    Unliquidated
          Palm Beach Gardens, FL 33418                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                       $0.00
          Made2Smile                                                            Contingent
          N Carpenter Ave                                                       Unliquidated
          Orange City, FL 32763                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $3,998.53
          Marquis Sanchez                                                       Contingent
          8585 Banton Court                                                     Unliquidated
          Elk Grove, CA 95624                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    State of California
          Last 4 digits of account number       1902
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $120.00
          Massey Pest Prevention                                                Contingent
          249 E. Memorial Drive                                                 Unliquidated
          Dallas, GA 30132                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Account payable
          Last 4 digits of account number       6001
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $140,354.00
          Maurice Wutscher, LLP                                                 Contingent
          23611 Chagrin Blvd Ste 207                                            Unliquidated
          Beachwood, OH 44122                                                   Disputed
          Date(s) debt was incurred
                                                                                           AmTrust N. A. on behalf of Technology Insurance and
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Wesco Incsurance
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $1,530.30
          Miller & Martin PLLC                                                  Contingent
          1180 West Peachtree St. NW                                            Unliquidated
          Suite 2100                                                            Disputed
          Atlanta, GA 30309-3407
                                                                             Basis for the claim:    Services rendered
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 10 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
              Case 19-70322-lrc                      Doc 1           Filed 12/20/19 Entered 12/20/19 14:25:03                                      Desc Main12/20/19 2:24PM
                                                                     Document      Page 24 of 54
 Debtor       Brown & Pipkins, LLC d/b/a Acsential                                                    Case number (if known)
              Name

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $86,843.93
          North Bay Rehabilitation                                              Contingent
          Services, Inc.                                                        Unliquidated
          649 Martin Ave                                                        Disputed
          Rohnert Park, CA 94928
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $9,750.00
          Office of the U. S. Trustee                                           Contingent
          75 Spring St. NW                                                      Unliquidated
          Room 362                                                              Disputed
          Atlanta, GA 30303
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $811.00
          Orkin, LLC                                                            Contingent
          PO Box 1504                                                           Unliquidated
          Atlanta, GA 30301                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $2,550.00
          Pam's Cleaning Service, LLC                                           Contingent
          2200 Roger VanHook Road                                               Unliquidated
          Clarkesville, GA 30523                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Account payable
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $28,612.54
          Piliero Mazza, PLLC                                                   Contingent
          888 17th St. NW                                                       Unliquidated
          Suite 1100                                                            Disputed
          Washington, DC 20060
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $4,012.15
          Safety-Kleen                                                          Contingent
          PO BOx 650509                                                         Unliquidated
          Dallas, TX 75265                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $334.06
          Santek Waste                                                          Contingent
          Waste Service of Tennessee                                            Unliquidated
          1387 Wisdom Street                                                    Disputed
          Chattanooga, TN 37406-1749
                                                                             Basis for the claim:    Account payable
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 11 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
              Case 19-70322-lrc                      Doc 1           Filed 12/20/19 Entered 12/20/19 14:25:03                                      Desc Main12/20/19 2:24PM
                                                                     Document      Page 25 of 54
 Debtor       Brown & Pipkins, LLC d/b/a Acsential                                                    Case number (if known)
              Name

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $1,271.25
          Select Data Solutions                                                 Contingent
          2712 Middleburg Drive; Suite 2                                        Unliquidated
          Columbia, SC 29204                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Account payable
          Last 4 digits of account number       N149
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $1,166.50
          SMARTONE Background Screening                                         Contingent
          Select Data Solution                                                  Unliquidated
          2712 Middleburg Drive; Suite 2                                        Disputed
          Columbia, SC 29240
                                                                             Basis for the claim:    Account payable
          Date(s) debt was incurred
          Last 4 digits of account number       N149                         Is the claim subject to offset?     No       Yes


 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $170,995.06
          Smith, Currie & Hancock LLP                                           Contingent
          S. Gregory Joy, Esq.                                                  Unliquidated
          245 P'tree Cntr Ave NE; #27                                           Disputed
          Atlanta, GA 30303-1227
                                                                             Basis for the claim:    Attorney fees
          Date(s) debt was incurred
          Last 4 digits of account number       0360                         Is the claim subject to offset?     No       Yes


 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $36,605.00
          Soffer, Rech & Borg, LLP                                              Contingent
          48 Wall Street                                                        Unliquidated
          26th Floor                                                            Disputed
          New York, NY 10005
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $36,605.00
          Solano Diverdified Services,                                          Contingent
          1761 Broawdway St.                                                    Unliquidated
          Suite 250                                                             Disputed
          Vallejo, CA 94589
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $324.11
          Southeastern Paper                                                    Contingent
          PO Box 890671                                                         Unliquidated
          Charlotte, NC 28289                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $4,864.90
          Taylor Enlish Duma, LLP                                               Contingent
          1600 Parkwood Circle                                                  Unliquidated
          Suite 400                                                             Disputed
          Atlanta, GA 30339
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 12 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
              Case 19-70322-lrc                      Doc 1           Filed 12/20/19 Entered 12/20/19 14:25:03                                      Desc Main12/20/19 2:24PM
                                                                     Document      Page 26 of 54
 Debtor       Brown & Pipkins, LLC d/b/a Acsential                                                    Case number (if known)
              Name

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                       $0.00
          Team Enviro-Atl Joint Venture                                         Contingent
          c/o Thomas Richelo, Esq.
                                                                                Unliquidated
          8230 Grogans Ferry Road
          Atlanta, GA 30350                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                       $0.00
          The Hanover Insurance                                                 Contingent
          333 W. Pierce Rd                                                      Unliquidated
          Suite 300                                                             Disputed
          Itasca, IL 60143
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $29,525.01
          The Hanover Insurance Company                                         Contingent
          c/o James W. Martin, Esq.                                             Unliquidated
          3945 Holcomb Bridge Road, #300
                                                                                Disputed
          Norcross, GA 30092
          Date(s) debt was incurred
                                                                                            Additional premium claimed to be due upon workers'
                                                                             Basis for the claim:
                                                                             compensation insurance police audit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $100.00
          Torres Gardening Services                                             Contingent
          1024 Victoria Ave                                                     Unliquidated
          Stockton, CA 95203                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $769.96
          Universal Printing Solutions,                                         Contingent
          10573 West Pico Blvd, #610                                            Unliquidated
          Los Angeles, CA 90064-2438                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Account payable
          Last 4 digits of account number       9030
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $23,750.00
          Vettfirst                                                             Contingent
          2712 Middleburg Dr.                                                   Unliquidated
          Suite 224                                                             Disputed
          Columbia, SC 29204
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $1,968.50
          VettFirst Security                                                    Contingent
          2712 Middleburg Drive                                                 Unliquidated
          Suite 224                                                             Disputed
          Columbia, SC 29204
                                                                             Basis for the claim:    Account payable
          Date(s) debt was incurred
          Last 4 digits of account number       N149                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 13 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
              Case 19-70322-lrc                      Doc 1           Filed 12/20/19 Entered 12/20/19 14:25:03                                      Desc Main12/20/19 2:24PM
                                                                     Document      Page 27 of 54
 Debtor       Brown & Pipkins, LLC d/b/a Acsential                                                    Case number (if known)
              Name

 3.51      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $0.00
           Waste Management of Nashville                                        Contingent
           Hauling                                                              Unliquidated
           PO Box 9001054                                                       Disputed
           Louisville, KY 40290
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?      No       Yes


 3.52      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $14,541.82
           Wells Fargo Business Card                                            Contingent
           420 Montgomery Street                                                Unliquidated
           San Francisco, CA 94104                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Business Credit Card Account
           Last 4 digits of account number
                                                                             Is the claim subject to offset?      No       Yes

 3.53      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $0.00
           Westchester Fire Insurance Co                                        Contingent
           c/o Thomas Richelo, Esq.                                             Unliquidated
           8230 Grogans Ferry Road                                              Disputed
           Atlanta, GA 30350
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?      No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                      related creditor (if any) listed?                account number, if
                                                                                                                                                       any
 4.1       Am Trust North America
           800 Superior Ave. E.                                                                       Line     3.28
           Cleveland, OH 44114
                                                                                                             Not listed. Explain

 4.2       Conerstone Landscaping
           7335 Valle Pacificao Rd                                                                    Line     3.10
           Salinas, CA 93907
                                                                                                             Not listed. Explain

 4.3       Deysi Hernandes
           c/o Morgan & Morgan, E. Combs                                                              Line     3.13
           940 S. Harbor City Blvd
                                                                                                             Not listed. Explain
           Melbourne, FL 32901

 4.4       Jacob Collection Group, LLC
           2623 West Oxford Loop                                                                      Line     2.16
           Oxford, MS 38655
                                                                                                             Not listed. Explain

 4.5       Kizia Ramierz-State of Cal
           Dept of Industrial Relations                                                               Line     3.22
           2031 Howe Ave, Ste 100
                                                                                                             Not listed. Explain
           Sacramento, CA 95825

 4.6       Laura Smith-State of Cal
           Dpt of Industrial Relations                                                                Line     3.23
           31 E. Channel St. Rm 317
                                                                                                             Not listed. Explain
           Stockton, CA 95202


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 14 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
              Case 19-70322-lrc                      Doc 1           Filed 12/20/19 Entered 12/20/19 14:25:03                                 Desc Main12/20/19 2:24PM
                                                                     Document      Page 28 of 54
 Debtor       Brown & Pipkins, LLC d/b/a Acsential                                                Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                 related creditor (if any) listed?                account number, if
                                                                                                                                                  any
 4.7       Marquis Shanchez
           State of Cal. Deputy Labor Com                                                        Line     3.26
           2031 Howe Ave, Ste 100
                                                                                                        Not listed. Explain
           Sacramento, CA 95825


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                      1,524.12
 5b. Total claims from Part 2                                                                       5b.    +     $                  1,569,314.30

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                    1,570,838.42




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 15 of 15
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 19-70322-lrc                      Doc 1           Filed 12/20/19 Entered 12/20/19 14:25:03                    Desc Main12/20/19 2:24PM
                                                                     Document      Page 29 of 54
 Fill in this information to identify the case:

 Debtor name         Brown & Pipkins, LLC d/b/a Acsential

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
              Case 19-70322-lrc                      Doc 1           Filed 12/20/19 Entered 12/20/19 14:25:03                 Desc Main12/20/19 2:24PM
                                                                     Document      Page 30 of 54
 Fill in this information to identify the case:

 Debtor name         Brown & Pipkins, LLC d/b/a Acsential

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:

    2.1      Deidre F. Brown                   2950 Stone Hogan Connector #5                      American Express                  D
                                               Atlanta, GA 30331                                                                    E/F
                                                                                                                                    G




    2.2      Deidre F. Brown                   2950 Stone Hogan Connector #5                      Wells Fargo                       D
                                               Atlanta, GA 30331                                  Business Card                     E/F
                                                                                                                                    G




    2.3      Deidre F. Brown                   2950 Stone Hogan Connector #5                      Wells Fargo Bank,                 D
                                               Atlanta, GA 30331                                  N.A.                              E/F
                                                                                                                                    G




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
              Case 19-70322-lrc                      Doc 1           Filed 12/20/19 Entered 12/20/19 14:25:03                            Desc Main12/20/19 2:24PM
                                                                     Document      Page 31 of 54


 Fill in this information to identify the case:

 Debtor name         Brown & Pipkins, LLC d/b/a Acsential

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $312,849.52
       From 1/01/2019 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $3,655,159.76
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $4,426,913.81
       From 1/01/2017 to 12/31/2017
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-70322-lrc                      Doc 1           Filed 12/20/19 Entered 12/20/19 14:25:03                               Desc Main12/20/19 2:24PM
                                                                     Document      Page 32 of 54
 Debtor       Brown & Pipkins, LLC d/b/a Acsential                                                      Case number (if known)



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property

       Worldwude Business Group, Inc.                            Terminated Debtor's Office Lease                              3/2019                             $0.00



6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Brown & Pipkins, LLC d/b/a                        Breach of                  Fulton County Superior                       Pending
               Acsential Construction v.                         Contract                   Court                                        On appeal
               Freeland Construction                                                        136 Pryor Street, SW
                                                                                                                                         Concluded
               Company, Inc                                                                 Atlanta, GA 30303
               2017CV289534

       7.2.    Brown & Pipkins, LLC v.                                                      Fulton County Superior                       Pending
               Team Enviro-Atl Joint                                                        Court                                        On appeal
               Venture,                                                                     136 Pryor Street, S.W.
                                                                                                                                         Concluded
               Enviro AgScience Inc., Lowe                                                  Atlanta, GA 30303
               Engineers, LLC Philadelaphia
               Indemnity
               Insurance Co., Westchester
               Fire
               Insurance Co.
               2016CV282911




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 19-70322-lrc                      Doc 1           Filed 12/20/19 Entered 12/20/19 14:25:03                          Desc Main12/20/19 2:24PM
                                                                     Document      Page 33 of 54
 Debtor       Brown & Pipkins, LLC d/b/a Acsential                                                      Case number (if known)



               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.3.    Building Service 32BJ Health                      Petition to               Superior Court of Fulton                 Pending
               Fund, Building Servicves                          Domesticate               Cnty                                     On appeal
               32BJ                                              Foreign Judgment          136 Pryor Street
                                                                                                                                    Concluded
               Legal Service Fund, and                                                     Room C-103
               Building Service 32BJ                                                       Atlanta, GA 30303
               Thomas Shortman Training,
               Scholarship an Safety Fund v.
               Brown & Pipkins, LLC and
               Acsential, Inc.
               2017CV294143

       7.4.    Service Employees                                 Reduction in              Federal Mediation and                    Pending
               InternationalUnion, Local                         Hours Arbitration         Conciliation Srvc                        On appeal
               32BJ
                                                                                                                                    Concluded
               Union v. Brown & Pipkins,
               LLC
               d/b/a Acsential
               13-02974-A

       7.5.    Service Employees                                 Wages Owed                Federal Mediation and                    Pending
               International Union, Local                        Arbitration               Conciliation Srvc                        On appeal
               32BJ Union v. Brown &
                                                                                                                                    Concluded
               Pipkins,
               LLC d/b/a Acsential
               13-02976-A

       7.6.    Service Employees                                 Custodian/Driver          Federal Mediation and                    Pending
               International Union, Local                        Pay arbitration           Conciliation Srvc                        On appeal
               32BJ Union v. Brown &
                                                                                                                                    Concluded
               Pipkins, LLC d/b/a
               Acsential
               13-03106-A

       7.7.    Service Employees                                 Vacation Pay              Federal Mediation and                    Pending
               International Union, Local                        Arbitration               Conciliation Srvc                        On appeal
               32BJ Union v. Brown &
                                                                                                                                    Concluded
               Pipkins, LLC d/b/a
               Acsential
               13-03107-A

       7.8.    The Hanover Insurance                             Compliant                 State Court of Fulton                    Pending
               Company vs. Brown &                               regarding                 County                                   On appeal
               Pipkins, LLC                                      workers'                  185 Central Avenue, S.W.
                                                                                                                                    Concluded
               17EV004160                                        compensation              Atlanta, GA 30303
                                                                 policy audit

       7.9.    Harbin Outdoors, LLC                              Civil                     Circuit Court of Walker                  Pending
               v                                                                           County Alabama                           On appeal
               Brown & Pipkins, LLC                                                        1803 3rd Ave
                                                                                                                                    Concluded
               64-CV-2018-900060                                                           Suite 205
                                                                                           Jasper, AL 35501

       7.10 Rosa Amaya( AmTrust North                            Workermans                Commonwealth of Virginia                 Pending
       .    America, Technology                                  Comp                      Workers' Compensation                    On appeal
               Insurance Co)                                                               Commission
                                                                                                                                    Concluded
               v                                                                           1000 DMV Drive
               Brown & Pipkins, LLC                                                        Richmond, VA 23220
               VA00001040775




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 19-70322-lrc                      Doc 1           Filed 12/20/19 Entered 12/20/19 14:25:03                          Desc Main12/20/19 2:24PM
                                                                     Document      Page 34 of 54
 Debtor      Brown & Pipkins, LLC d/b/a Acsential                                                       Case number (if known)



               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.11 Marquis Sanchez                                      Workmens Comp             State of California Dept. of             Pending
       .    v                                                                              Industrial                               On appeal
               Acsential Services, Inc.                                                    Relations Labor
                                                                                                                                    Concluded
               WC-CM-490879                                                                Commissioner's Off
                                                                                           2031 Howe Ave Ste 100
                                                                                           Sacramento, CA 95825

       7.12 Laura Smith                                          Workmans comp             State of California Dept. of             Pending
       .    v                                                                              Industrial                               On appeal
               Ascential Technologies Inc.                                                 Relations Labor
                                                                                                                                    Concluded
               WC-CM-456206                                                                Commissioner's Office
                                                                                           31 E. Channell St. Room
                                                                                           317
                                                                                           Stockton, CA 95202

       7.13 Maria Amaya                                          Workmans' Comp            Commonwealth of Virginia                 Pending
       .    v                                                                              Workers'                                 On appeal
               Brown & Pipkins, LLC                                                        Compensation Commission
                                                                                                                                    Concluded
                                                                                           1000 DMV Drive
                                                                                           Richmond, VA 23220

       7.14 Aida Cruz                                            Workermans                Commonweal of Virginia                   Pending
       .    v                                                    comp                      Workers'                                 On appeal
               Brown & Pipkins, LLC                                                        Compensation Commission
                                                                                                                                    Concluded
               VA00001040769                                                               1000 DMV Drive
                                                                                           Richmond, VA 23220

       7.15 Kitzia Ramirez                                       Workmans comp             State of California Dept. of             Pending
       .    v                                                                              Industrial                               On appeal
               Brown & Pipkins, LLC                                                        Labor Commissioner's
                                                                                                                                    Concluded
               WC-CM-626112                                                                Office
                                                                                           2031 how Ave St. 100
                                                                                           Sacramento, CA 95825

       7.16 Deysi Hernandez                                      Workmans comp                                                      Pending
       .    V                                                                                                                       On appeal
               Brown & Pipkins, LLC
                                                                                                                                    Concluded

       7.17 Dawn Ervin                                           Workmans Comp                                                      Pending
       .    v                                                                                                                       On appeal
               Brown & Pipkins, LLC
                                                                                                                                    Concluded

       7.18 Justin Sebastian (AmTrust -                          Civil ( Car                                                        Pending
       .    Wesco)                                               Accident)                                                          On appeal
               v
                                                                                                                                    Concluded
               Brown & Pipkins
               2828615-3

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 19-70322-lrc                      Doc 1           Filed 12/20/19 Entered 12/20/19 14:25:03                               Desc Main12/20/19 2:24PM
                                                                     Document      Page 35 of 54
 Debtor      Brown & Pipkins, LLC d/b/a Acsential                                                           Case number (if known)




           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                         Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss          Value of property
       how the loss occurred                                                                                                                                    lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates                Total amount or
                the transfer?                                                                                                                                value
                Address

12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers            Total amount or
                                                                                                                         were made                           value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                     Date transfer           Total amount or
               Address                                           payments received or debts paid in exchange                was made                         value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                      Dates of occupancy
                                                                                                                             From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 19-70322-lrc                      Doc 1           Filed 12/20/19 Entered 12/20/19 14:25:03                            Desc Main12/20/19 2:24PM
                                                                     Document      Page 36 of 54
 Debtor      Brown & Pipkins, LLC d/b/a Acsential                                                       Case number (if known)



    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                        Names of anyone with                Description of the contents            Do you still
                                                                      access to it                                                               have it?
                                                                      Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                      Names of anyone with                Description of the contents            Do you still
                                                                      access to it                                                               have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 19-70322-lrc                      Doc 1           Filed 12/20/19 Entered 12/20/19 14:25:03                                Desc Main12/20/19 2:24PM
                                                                     Document      Page 37 of 54
 Debtor      Brown & Pipkins, LLC d/b/a Acsential                                                       Case number (if known)




21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                     Court or agency name and            Nature of the case                            Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
              Case 19-70322-lrc                      Doc 1           Filed 12/20/19 Entered 12/20/19 14:25:03                           Desc Main12/20/19 2:24PM
                                                                     Document      Page 38 of 54
 Debtor      Brown & Pipkins, LLC d/b/a Acsential                                                       Case number (if known)



       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26a.1.       Wayne Gilmore, CPA MBA
                    HLB Gross Collins
                    3330 Cumberland Blvd; Ste 900
                    Atlanta, GA 30339
       26a.2.       Troy Scott


       26a.3.       DeVonya Brown


       26a.4.       Tamecia Jordan


       26a.5.       Wendell Gant



    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Wells Fargo Bank
                    Christopher A. Benjamin
                    3579 Atlanta Ave, 2nd Floor
                    MAC G1046-031
                    Atlanta, GA 30354

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Deidre Brown                                   2950 Stone Hogan Conn Rd SW                         CEO/90% Membership
                                                      Building 5                                          interest
                                                      Atlanta, GA 30331



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 19-70322-lrc                      Doc 1           Filed 12/20/19 Entered 12/20/19 14:25:03                           Desc Main12/20/19 2:24PM
                                                                     Document      Page 39 of 54
 Debtor      Brown & Pipkins, LLC d/b/a Acsential                                                       Case number (if known)



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Annette Pipkins                                2950 Stone Hogan Conn Rd SW                         10% Membership interest
                                                      Building 5
                                                      Atlanta, GA 30331


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 Deidre Brown
       .    2859 Fairburn Road                                                                                           365 days
               Atlanta, GA 30331                                 15,833.34                                               pre-petition      Compensation

               Relationship to debtor
               member, CEO, employee


       30.2 Annette Pipkins
       .    4346 Kousa Road                                                                                              365 days
               Austell, GA 30106                                 18,750.00                                               pre-Petition      Compensation

               Relationship to debtor
               member, employee


       30.3 Tamecia N. Jordan
       .    3139 Cherry Blossom Lane
               Atlanta, GA 30334                                 $0.00

               Relationship to debtor
               Employee (related to one of
               the members)


       30.4 DeVonya N. Brown
       .    2859 Fairburn Road                                                                                           365 days
               Atlanta, GA 30331                                 $3,316.44                                               pre-Petition      Compensation

               Relationship to debtor
               Employee (related to one of
               the members)




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
              Case 19-70322-lrc                      Doc 1           Filed 12/20/19 Entered 12/20/19 14:25:03                           Desc Main12/20/19 2:24PM
                                                                     Document      Page 40 of 54
 Debtor      Brown & Pipkins, LLC d/b/a Acsential                                                       Case number (if known)



               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.5 George Brown
       .    3107 Bellemeade Drive                                                                                        365 days
               Augusta, GA 30906                                 $12,441.85                                              pre-Petition      Compensation

               Relationship to debtor
               Employee (related to one of
               the members)


       30.6 DeAndra Brown
       .    200 Port Antonio Court
               Atlanta, GA 30349                                 $0.00

               Relationship to debtor
               Employee (related to one of
               the members)


       30.7 DeMario M. Brown
       .    6132 AHickory Lande Drive
               Union City, GA 30291                              $0.00

               Relationship to debtor
               Employee (related to one of
               the members)


       30.8 Ronnie Brown
       .    1237 Augusta Avenue
               Augusta, GA 30901                                 $0.00

               Relationship to debtor
               Employee (related to one of
               the members)


       30.9 Ramon Brown
       .    7240 Standing Boy Road                                                                                       365 days
               Augusta, GA                                       $5,652.00                                               pre-Petition      Compensation

               Relationship to debtor
               Employee (related to one of
               the members)


       30.1 Cierra Merriweather
       0.   4346 Kousa Road                                                                                              365 days
               Austell, GA 30106                                 $5,424.64                                               pre-Petition      Compensation

               Relationship to debtor
               Employee (related to one of
               the members)


       30.1 Gale Snell
       1.   8009 Chrisitian Court
               Jonesboro, GA 30236                               $5,845.71

               Relationship to debtor
               Employee (related ot one of
               the members)




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
              Case 19-70322-lrc                      Doc 1           Filed 12/20/19 Entered 12/20/19 14:25:03                          Desc Main12/20/19 2:24PM
                                                                     Document      Page 41 of 54
 Debtor      Brown & Pipkins, LLC d/b/a Acsential                                                       Case number (if known)



               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 Jesse Snell
       2.   4166 Log Cabin
               Macon, GA 31204                                   $0.00

               Relationship to debtor
               Employee (related to one of
               the members)


       30.1 Demetris Weaver
       3.   2061 SE New York Street
               Port Saint Lucie, FL 34952                        $0.00

               Relationship to debtor
               Employee (related to one of
               the members)


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         December 20, 2019

 /s/ Deidre F. Brown                                                     Deidre F. Brown
 Signature of individual signing on behalf of the debtor                 Printed name

 Position or relationship to debtor         CEO; Co-Manager

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
              Case 19-70322-lrc                      Doc 1           Filed 12/20/19 Entered 12/20/19 14:25:03                     Desc Main12/20/19 2:24PM
                                                                     Document      Page 42 of 54
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      Northern District of Georgia
 In re       Brown & Pipkins, LLC d/b/a Acsential                                                             Case No.
                                                                                   Debtor(s)                  Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     5,000.00
             Prior to the filing of this statement I have received                                        $                     5,000.00
             Balance Due                                                                                  $                         0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):           Deidre F. Brown

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtor in any adversary proceeding and/or contested matter
                                                                            CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     December 20, 2019                                                             /s/ William A. Rountree
     Date                                                                          William A. Rountree
                                                                                   Signature of Attorney
                                                                                   Rountree, Leitman & Klein, LLC
                                                                                   Century Plaza I
                                                                                   2987 Clairmont Road, Ste 175
                                                                                   Atlanta, GA 30329
                                                                                   404-584-1244 Fax: 404 704-0246
                                                                                   swenger@rlklawfirm.com
                                                                                   Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
              Case 19-70322-lrc                      Doc 1           Filed 12/20/19 Entered 12/20/19 14:25:03            Desc Main12/20/19 2:24PM
                                                                     Document      Page 43 of 54




                                                               United States Bankruptcy Court
                                                                      Northern District of Georgia
 In re      Brown & Pipkins, LLC d/b/a Acsential                                                          Case No.
                                                                                   Debtor(s)              Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


I, the CEO; Co-Manager of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       December 20, 2019                                          /s/ Deidre F. Brown
                                                                        Deidre F. Brown/CEO; Co-Manager
                                                                        Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
    Case 19-70322-lrc   Doc 1   Filed 12/20/19 Entered 12/20/19 14:25:03   Desc Main
                                Document      Page 44 of 54

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         Accounts Receivable
                         1806 33rd St. Ste 180
                         Orlando, FL 32839



                         Am Trust North America
                         800 Superior Ave. E.
                         Cleveland, OH 44114



                         American Express
                         P.O. Box 650448
                         Dallas, TX 75265-0448



                         American Express
                         c/o TrueAccord, Corp
                         303 2nd St. Ste 750 S
                         San Francisco, CA 94107



                         Bldg Serv 32BJ Health Fund et
                         25 West 18th Street
                         New York, NY 10011-1991



                         Bldg Serv 32BJHealthFund et al
                         25 West 18th Street
                         New York, NY 10011-1991



                         California Department of
                         Indutrial Relations Labor Comm
                         2031 Howe Ave St. 100
                         Sacramento, CA 95825



                         City of Atlanta-Burglar System
                         PO Box 936104
                         Atlanta, GA 31193



                         CityGreen Services
                         PO Box 4250
                         Chattanooga, TN 37405
Case 19-70322-lrc   Doc 1   Filed 12/20/19 Entered 12/20/19 14:25:03   Desc Main
                            Document      Page 45 of 54


                     Commonwealth of VA Dept
                     of Taxation
                     PO Box 5610
                     Richmond, VA 23220



                     Conerstone Landscaping
                     7335 Valle Pacificao Rd
                     Salinas, CA 93907



                     Constangy, Brooks & Smith LLP
                     230 Peachtree Street NW
                     Suite 2400
                     Atlanta, GA 30303-1557



                     Cornerstone Lawn & Garden
                     PO Box 2051
                     Monterey, CA 93940



                     County of Fairfax, VA Dept of
                     Tax Administration
                     PO Box 10203
                     Fairfax, VA 22035



                     Dawn Ervin
                     1016 Forest Creek Dr.
                     Canton, GA 30115



                     Deidre F. Brown
                     2950 Stone Hogan Connector #5
                     Atlanta, GA 30331



                     Deming, Parker, Hoffman,
                     Campbell & Daly, LLC
                     4851 Jimmy Carter
                     Norcross, GA 30093
Case 19-70322-lrc   Doc 1   Filed 12/20/19 Entered 12/20/19 14:25:03   Desc Main
                            Document      Page 46 of 54


                     Deysi Hernandes
                     c/o Morgan & Morgan, E. Combs
                     940 S. Harbor City Blvd
                     Melbourne, FL 32901



                     Deysi Hernandez
                     4135 32nd Ave
                     Vero Beach, FL 32967



                     EDD - Treasury Offset Program
                     PO Box 997416
                     Sacramento, CA 95899



                     Employment Record Services
                     PO Box 171141
                     Boise, ID 83717



                     Fairfax Cnty Dept of Tax Admin
                     Governent Center
                     12000 Government Center Parkwa
                     Fairfax, VA 22035



                     Florida Deparment of Revenue -
                     Tax Lien Dept.
                     1415 W US HWY 90 STE 115
                     Lake City, FL 32055



                     Florida Department of Revenue
                     505 W. Tennessee St.
                     Tallahassee, FL 32399



                     FordHarrison LLP
                     Attn: Kevin M. Williams
                     1300 19th Street NW; Suite 300
                     Washington, DC 20036
Case 19-70322-lrc   Doc 1   Filed 12/20/19 Entered 12/20/19 14:25:03   Desc Main
                            Document      Page 47 of 54


                     Frederick L. Wright, Esq.
                     Vaughn, Wright & Boyer LLP
                     1205 Johnson Ferry Rd, #136-44
                     Marietta, GA 30068



                     Garvin Lee Oliver, Arbitrator
                     9084 Belvoir Woods Parkway
                     Fort Belvoir, VA 22060



                     Georgia Department of Labor
                     148 Andew Young Int'l Blvd. NE
                     Atlanta, GA 30303



                     Georgia Department of Revenue
                     1800 Centrury Center Blvd
                     Suite 9100
                     Atlanta, GA 30345



                     Harbin Outdoord, LLC
                     603 South Ridge Rd
                     Jasper, AL 35504



                     Harbin's Outdoors, LLC
                     Red Mountain Law Group
                     Ste 600, 2100 First Ave N
                     Birmingham, AL 35203



                     Hirschler Fleischer, Attorneys
                     PO Box 500
                     Richmond, VA 23218-5000



                     Internal Revenue Service (CIO)
                     PO Box 7346
                     Philadelphia, PA 19101



                     Jacob Collection Group, LLC
                     MI Dept. Rev. 2623 West
                     Oxford Loop
                     Oxford, MS 38655
Case 19-70322-lrc   Doc 1   Filed 12/20/19 Entered 12/20/19 14:25:03   Desc Main
                            Document      Page 48 of 54


                     Jacob Collection Group, LLC
                     2623 West Oxford Loop
                     Oxford, MS 38655



                     Justin Sebastian
                     880 Cherokee SE
                     Atlanta, GA 30310



                     Kitzia Ramierz- Mancilla
                     2194 McGregor Dr.
                     Rancho Cordova, CA 95670



                     Kizia Ramierz-State of Cal
                     Dept of Industrial Relations
                     2031 Howe Ave, Ste 100
                     Sacramento, CA 95825



                     Laura Smith
                     254 Northwoods Ave
                     Manteca, CA 95336



                     Laura Smith-State of Cal
                     Dpt of Industrial Relations
                     31 E. Channel St. Rm 317
                     Stockton, CA 95202



                     LF Staffing Services, Inc.
                     11426 North Jog Rd
                     Palm Beach Gardens, FL 33418



                     Made2Smile
                     N Carpenter Ave
                     Orange City, FL 32763



                     Marquis Sanchez
                     8585 Banton Court
                     Elk Grove, CA 95624
Case 19-70322-lrc   Doc 1   Filed 12/20/19 Entered 12/20/19 14:25:03   Desc Main
                            Document      Page 49 of 54


                     Marquis Shanchez
                     State of Cal. Deputy Labor Com
                     2031 Howe Ave, Ste 100
                     Sacramento, CA 95825



                     Massey Pest Prevention
                     249 E. Memorial Drive
                     Dallas, GA 30132



                     Maurice Wutscher, LLP
                     23611 Chagrin Blvd Ste 207
                     Beachwood, OH 44122



                     Miller & Martin PLLC
                     1180 West Peachtree St. NW
                     Suite 2100
                     Atlanta, GA 30309-3407



                     North Bay Rehabilitation
                     Services, Inc.
                     649 Martin Ave
                     Rohnert Park, CA 94928



                     Office of the U. S. Trustee
                     75 Spring St. NW
                     Room 362
                     Atlanta, GA 30303



                     Orkin, LLC
                     PO Box 1504
                     Atlanta, GA 30301



                     Pam's Cleaning Service, LLC
                     2200 Roger VanHook Road
                     Clarkesville, GA 30523
Case 19-70322-lrc   Doc 1   Filed 12/20/19 Entered 12/20/19 14:25:03   Desc Main
                            Document      Page 50 of 54


                     Piliero Mazza, PLLC
                     888 17th St. NW
                     Suite 1100
                     Washington, DC 20060



                     Safety-Kleen
                     PO BOx 650509
                     Dallas, TX 75265



                     Santek Waste
                     Waste Service of Tennessee
                     1387 Wisdom Street
                     Chattanooga, TN 37406-1749



                     Select Data Solutions
                     2712 Middleburg Drive; Suite 2
                     Columbia, SC 29204



                     Small Business Administration
                     PO Box 3918
                     Portland, OR 97208



                     SMARTONE Background Screening
                     Select Data Solution
                     2712 Middleburg Drive; Suite 2
                     Columbia, SC 29240



                     Smith, Currie & Hancock LLP
                     S. Gregory Joy, Esq.
                     245 P'tree Cntr Ave NE; #27
                     Atlanta, GA 30303-1227



                     Soffer, Rech & Borg, LLP
                     48 Wall Street
                     26th Floor
                     New York, NY 10005
Case 19-70322-lrc   Doc 1   Filed 12/20/19 Entered 12/20/19 14:25:03   Desc Main
                            Document      Page 51 of 54


                     Solano Diverdified Services,
                     1761 Broawdway St.
                     Suite 250
                     Vallejo, CA 94589



                     South Carolina Department of
                     Employment and Workforce
                     1550 Gadsden St. PO Box 995
                     Columbia, SC 29202



                     Southeastern Paper
                     PO Box 890671
                     Charlotte, NC 28289



                     State of Alabama Department of
                     Revenue
                     50 North Ripley St.
                     Montgomery, AL 36132



                     State of California Employment
                     Debelopment Dept.
                     PO Box 826880
                     Sacramento, CA 94280



                     State of California Franchise
                     Tax Board
                     PO Box 942857
                     Sacramento, CA 94257-0511



                     State of Maryland - Dept of
                     Revenue
                     110 Carroll St.
                     Annapolis, MD 21411



                     State of Mississippi Dept of
                     Revenue
                     PO Box 960
                     Jackson, MS 39205
Case 19-70322-lrc   Doc 1   Filed 12/20/19 Entered 12/20/19 14:25:03   Desc Main
                            Document      Page 52 of 54


                     State of South Carolina Dept
                     of Reveue
                     PO Box 2535
                     Columbia, SC 29202



                     State of Tennesse Department
                     of Revenue, Andrew Jackson
                     State off., 500 Deaderick St.
                     Nashville, TN 37242



                     Taylor Enlish Duma, LLP
                     1600 Parkwood Circle
                     Suite 400
                     Atlanta, GA 30339



                     Team Enviro-Atl Joint Venture
                     c/o Thomas Richelo, Esq.
                     8230 Grogans Ferry Road
                     Atlanta, GA 30350



                     The Hanover Insurance
                     333 W. Pierce Rd
                     Suite 300
                     Itasca, IL 60143



                     The Hanover Insurance Company
                     c/o James W. Martin, Esq.
                     3945 Holcomb Bridge Road, #300
                     Norcross, GA 30092



                     TN Dept. of Labor & Workforce
                     220 French Landing Dr.
                     Nashville, TN 37243



                     Torres Gardening Services
                     1024 Victoria Ave
                     Stockton, CA 95203
Case 19-70322-lrc   Doc 1   Filed 12/20/19 Entered 12/20/19 14:25:03   Desc Main
                            Document      Page 53 of 54


                     Universal Printing Solutions,
                     10573 West Pico Blvd, #610
                     Los Angeles, CA 90064-2438



                     US Department of Labor
                     Harris tower
                     233 Peachtree St. NE Ste 650
                     Atlanta, GA 30303



                     Vettfirst
                     2712 Middleburg Dr.
                     Suite 224
                     Columbia, SC 29204



                     VettFirst Security
                     2712 Middleburg Drive
                     Suite 224
                     Columbia, SC 29204



                     Waste Management of Nashville
                     Hauling
                     PO Box 9001054
                     Louisville, KY 40290



                     Wells Fargo Business Card
                     420 Montgomery Street
                     San Francisco, CA 94104



                     Westchester Fire Insurance Co
                     c/o Thomas Richelo, Esq.
                     8230 Grogans Ferry Road
                     Atlanta, GA 30350
              Case 19-70322-lrc                      Doc 1           Filed 12/20/19 Entered 12/20/19 14:25:03             Desc Main12/20/19 2:24PM
                                                                     Document      Page 54 of 54



                                                               United States Bankruptcy Court
                                                                      Northern District of Georgia
 In re      Brown & Pipkins, LLC d/b/a Acsential                                                          Case No.
                                                                                    Debtor(s)             Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Brown & Pipkins, LLC d/b/a Acsential in the above captioned action, certifies that
the following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10%
or more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP
7007.1:



    None [Check if applicable]




 December 20, 2019                                                     /s/ William A. Rountree
 Date                                                                  William A. Rountree
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Brown & Pipkins, LLC d/b/a Acsential
                                                                       Rountree, Leitman & Klein, LLC
                                                                       Century Plaza I
                                                                       2987 Clairmont Road, Ste 175
                                                                       Atlanta, GA 30329
                                                                       404-584-1244 Fax:404 704-0246
                                                                       swenger@rlklawfirm.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
